20-05027-rbk Doc#142 Filed 11/04/20 Entered 11/04/20 10:19:57 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed November 04, 2020.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                        CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                        CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                    PLAINTIFFS,          §
  VS.                                    §                        ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP,                            §
                    DEFENDANTS.

                          ORDER GRANTING MOTION TO CONTINUE TRIAL DATE

           On November 3, 2020, came on to be heard DMA Properties, Inc., Frank Daniel Moore, Longbranch

  Energy, LP’s Motion to Continue Trial Date (ECF No. 130), and the Court is of the opinion that the Motion

  should be granted.
20-05027-rbk Doc#142 Filed 11/04/20 Entered 11/04/20 10:19:57 Main Document Pg 2 of
                                         2




          It is, therefore, ORDERED, ADJUDGED, AND DECREED that the discovery deadline in the above-

  referenced adversary proceeding is hereby extended to DECEMBER 11, 2020. It is further ORDERED,

  ADJUDGED, AND DECREED that the trial date in the above-referenced adversary proceeding is hereby

  continued and reset for a three-day trial to begin on JANUARY 11, 2021 AT 10:30 A.M., in the United States

  Bankruptcy Court for the Western District of Texas, Courtroom Number One, Third Floor, Hipolito F. Garcia

  Federal Building and United States Courthouse, 615 East Houston Street, San Antonio, Texas.

          Pursuant to this Court’s Amended Order Regarding Court Operations in Response to the COVID-19

  Pandemic, dated May 29, 2020, all parties are required to appear telephonically by dialing into the Court’s

  teleconference hearing system. For this proceeding, dial (650) 479-3207 and input Access Code 160-686-

  6761 when prompted. If parties will be offering exhibits and calling witnesses, they must contact the

  Courtroom Deputy, Deanna Castleberry, for instructions for hearing this trial by WebEx.

                                                     ###




                                                      2
